Exhibit 10.4

FORM OF SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of June 1, 2020, is by and
between Chinook Therapeutics U.S., Inc., a Delaware corporation (the “Company”),
and the Person set forth on Schedule A (the “Stockholder”).

WHEREAS, concurrently with the execution and delivery hereof, Aduro Biotech,
Inc., a Delaware corporation (“Parent”), Aspire Merger Sub, Inc., a Delaware
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), and
the Company have entered into an Agreement and Plan of Merger and Reorganization
(as such agreement may be amended or supplemented from time to time pursuant to
the terms thereof, the “Merger Agreement”), which provides, among other things,
for the merger of Merger Sub with and into the Company, with the Company
continuing as the surviving corporation (the “Merger”), upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Merger Agreement);

WHEREAS, as of the date hereof, the Stockholder is holder of the number of
shares of Parent Common Stock, Parent Options and/or Parent RSUs, in each case,
set forth opposite the Stockholder’s name on Schedule A (all such shares of
Parent Common Stock set forth on Schedule A or hereafter issued to or otherwise
acquired, whether beneficially or of record, or owned by the Stockholder prior
to the termination of this Agreement, being referred to herein as the “Subject
Shares,” and together with all such Parent Options or Parent RSUs set forth on
Schedule A or securities convertible into, exchangeable for or that represent
the right to receive Parent Common Stock that are hereinafter issued to or
otherwise acquired, whether beneficially or of record, or owned by the
Stockholder prior to the termination of this Agreement, being referred to herein
as the “Subject Securities”); and

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
the Company has required that the Stockholder, and as an inducement and in
consideration therefor, the Stockholder (in the Stockholder’s capacity as a
holder of the Subject Securities) has agreed to, enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

VOTING AGREEMENT; GRANT OF PROXY

The Stockholder hereby covenants and agrees that:

1.1. Voting of Subject Shares. From and after the date hereof, at every meeting
of the holders of Parent Common Stock (the “Parent Stockholders”), however
called, and at every adjournment or postponement thereof (or pursuant to a
written consent if the Parent Stockholders act by written consent in lieu of a
meeting), the Stockholder shall, or shall cause the holder of record on any
applicable record date to, be present (in person or by proxy) and to vote (or
cause to be voted) the Subject Shares (a) in favor of (i) the approval of the
Merger Agreement, (ii) the approval of the Contemplated Transactions, including
the issuance of shares of Parent Common Stock to the stockholders of the Company
pursuant to the terms of the Merger Agreement, (iii) if deemed necessary, the
adoption of an amendment to Parent’s certificate of incorporation to effect the
Parent Reverse Stock Split, (iv) any proposal to adjourn or postpone the meeting
to a later date, if there are not sufficient votes for the approval of the
Merger Agreement and the Contemplated Transactions, including the issuance of
shares of Parent Common Stock to the stockholders of the Company pursuant to the
terms of the Merger Agreement, on the date on which such meeting is held, and
(v) any other proposal included in the Proxy Statement that would reasonably



--------------------------------------------------------------------------------

be expected to facilitate the consummation of the Merger for which the Parent
Board has recommended that the Parent Stockholders vote in favor and (b) against
(i) any competing Acquisition Proposal with respect to Parent and (ii) any
action, proposal, agreement, transaction or proposed transaction that would
reasonably be expected to materially impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or any of the other Contemplated
Transaction (other than as expressly contemplated by the Merger Agreement or the
Parent Disclosure Schedule).

1.2. No Inconsistent Arrangements. Except as expressly permitted or required
hereunder or under the Merger Agreement, the Stockholder shall not, directly or
indirectly, (a) create any Encumbrance other than restrictions imposed by
applicable Law, pursuant to this Agreement or pursuant to the governance
documents of Parent on any Subject Securities, (b) transfer, sell, assign, gift
or otherwise dispose of (collectively, “Transfer”), or enter into any contract
with respect to any Transfer of the Subject Securities or any interest therein,
(c) grant or permit the grant of any proxy, power of attorney or other
authorization in or with respect to the Subject Securities, (d) deposit or
permit the deposit of the Subject Securities into a voting trust or enter into a
voting agreement or arrangement with respect to the Subject Securities or
(e) take any action that would make any representation or warranty of the
Stockholder herein untrue or incorrect in any material respect, or have the
effect of preventing the Stockholder from performing the Stockholder’s
obligations hereunder; provided that this clause (e) shall not prevent any
director or officer of Parent, in such capacity, from taking such actions as may
be permitted under Section 4.4 of the Merger Agreement. Any action taken in
violation of the foregoing sentence shall be null and void ab initio.
Notwithstanding the foregoing, the Stockholder may make Transfers of the Subject
Securities (i) by will, operation of law, or for estate planning or charitable
purposes, (ii) to stockholders, corporations, partnerships or other business
entities that are direct or indirect affiliates (within the meaning set forth in
Rule 405 under the Securities Act), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, general or limited partners,
members or managers, or to another corporation, partnership, limited liability
company or other business entity that controls, is controlled by or is under
common control with the Stockholder, (iii) if the Stockholder is a trust, to any
beneficiary of the Stockholder or the estate of any such beneficiary, (iv) if
the Stockholder holds Parent Options, exercise a Parent Option to purchase
shares of Parent Common Stock, solely to the extent such options would otherwise
expire prior to the Effective Time, or (v) for the net settlement of
Stockholder’s Parent Options (to pay the exercise price thereof and any tax
withholding obligations) or Parent RSUs settled in shares of Parent Common Stock
(to pay any tax withholding obligations), provided that, in each such case, the
Subject Securities (taking in account any net exercise or shares withheld to
settle tax obligations) shall continue to be subject to the restrictions on
transfer set forth in this Agreement; provided further that, with respect to
clauses (i) through (iii), the transferee agrees in writing to be bound by the
terms and conditions of this Agreement and either the Stockholder or the
transferee provides the Company with a copy of such agreement promptly prior to
the consummation of any such Transfer.

1.3. Documentation and Information. The Stockholder shall permit and hereby
authorizes Parent and the Company to publish and disclose in all documents and
schedules filed with the SEC, and any press release or other disclosure document
that Parent or the Company reasonably determines to be necessary in connection
with the Merger and any of the Contemplated Transactions, a copy of this
Agreement, the Stockholder’s identity and ownership of the Subject Securities
and the nature of the Stockholder’s commitments and obligations under this
Agreement. Parent is an intended third-party beneficiary of this Section 1.3.

1.4. Irrevocable Proxy. The Stockholder hereby revokes (or agrees to cause to be
revoked) any proxies that the Stockholder has heretofore granted with respect to
the Subject Shares. The Stockholder hereby irrevocably appoints the Company, and
the Chief Executive Officer, Chief Financial Officer and General Counsel of the
Company, as attorney-in-fact and proxy, for and on behalf of the Stockholder,
for and in the name, place and stead of the Stockholder, to: (a) attend any and
all meetings of the Parent Stockholders held for matters addressed in
Section 1.1, (b) vote, express consent or dissent or issue instructions to the
record holder to vote the Stockholder’s Subject Shares solely in furtherance of
the provisions of Section 1.1 at any and all meetings of the Parent Stockholders
or in connection with any action sought to be taken by written consent of the
Parent Stockholders

 

2



--------------------------------------------------------------------------------

without a meeting and (c) grant or withhold, or issue instructions to the record
holder to grant or withhold, solely in furtherance of the provisions of
Section 1.1, all written consents with respect to the Subject Shares at any and
all meetings of the Parent Stockholders or in connection with any action sought
to be taken by written consent of the Parent Stockholders without a meeting. The
Company agrees not to exercise the proxy granted herein for any purpose other
than the purposes expressly described in this Agreement. The foregoing proxy
shall be deemed to be a proxy coupled with an interest, is irrevocable (and as
such shall survive and not be affected by the death, incapacity, mental illness
or insanity of the Stockholder, as applicable) until the termination of this
Agreement and shall not be terminated by operation of law or upon the occurrence
of any other event other than the termination of this Agreement pursuant to
Section 4.2. The Stockholder authorizes such attorney and proxy to substitute
any other Person to act hereunder, to revoke any substitution and to file this
proxy and any substitution or revocation with the Secretary of the Company. The
Stockholder hereby affirms that the proxy set forth in this Section 1.4 is given
in connection with and granted in consideration of and as an inducement to the
Company to enter into the Merger Agreement and that such proxy is given to
secure the obligations of the Stockholder under Section 1.1. The proxy set forth
in this Section 1.4 is executed and intended to be irrevocable, subject,
however, to its automatic termination upon the termination of this Agreement
pursuant to Section 4.2. With respect to any Subject Shares that are owned
beneficially by the Stockholder but are not held of record by the Stockholder
(other than shares beneficially owned by the Stockholder that are held in the
name of a bank, broker or nominee), the Stockholder shall take all action
necessary to cause the record holder of such Subject Shares to grant the
irrevocable proxy and take all other actions provided for in this Section 1.4
with respect to such Subject Shares.

1.5. No Solicitation of Transactions. Stockholder represents and warrants that
he, she or it has read Section 4.4 of the Merger Agreement and, subject to the
provisions of Section 4.15 hereof, Stockholder shall not, directly or
indirectly, intentionally take any action that Parent is prohibited from taking
pursuant to Section 4.4 of the Merger Agreement.

1.6. Waivers. Stockholder hereby irrevocably and unconditionally agrees that the
Stockholder will not bring, commence, institute, maintain, prosecute or
voluntarily aid or participate in any action, claim, suit or cause of action, in
law or in equity, in any court or before any Governmental Authority, which
(a) challenges the validity of or seeks to enjoin the operation of any provision
of this Agreement or (b) alleges that the execution and delivery of this
Agreement by the Stockholder, or the approval of the Merger Agreement by the
Parent Board, breaches any fiduciary duty of the Parent Board or any member
thereof; provided, that the Stockholder may defend against, contest or settle
any such action, claim, suit or cause of action brought against the Stockholder
that relates solely to the Stockholder’s capacity as a director, officer or
securityholder of Parent.

1.7. No Ownership Interest. Nothing contained in this Agreement will be deemed
to vest in the Company any direct or indirect ownership or incidents of
ownership of or with respect to the Subject Securities. All rights, ownership
and economic benefits of and relating to the Subject Securities will remain and
belong to the Stockholder, and the Company will have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of Parent or exercise any power or authority to direct
Stockholder in the voting of any of the Subject Securities, except as otherwise
expressly provided herein with respect to the Subject Securities and except as
otherwise expressly provided in the Merger Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER

The Stockholder represents and warrants to the Company as of the date hereof
that:

2.1. Authorization; Binding Agreement. The Stockholder, if not a natural person,
is duly incorporated or organized, as applicable, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization.
The Stockholder has full legal capacity and power, right and authority to
execute and deliver this Agreement and to perform the Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by the Stockholder, and
constitutes a legal, valid and binding obligation of the Stockholder enforceable
against the Stockholder in accordance with its terms, subject to the
Enforceability Exceptions.

 

3



--------------------------------------------------------------------------------

2.2. Ownership of Subject Securities; Total Shares. The Stockholder is the
record or beneficial owner of the Subject Securities and has good and marketable
title to the Subject Securities free and clear of any Encumbrance (including any
restriction on the right to vote or otherwise transfer the Subject Securities),
except (a) as provided hereunder, (b) pursuant to any applicable restrictions on
transfer under the Securities Act, (c) subject to any risk of forfeiture with
respect to any shares of Parent Common Stock granted to the Stockholder under an
employee benefit plan of Parent and (d) as provided in the bylaws of Parent. The
Subject Securities listed on Schedule A opposite the Stockholder’s name
constitute all of Parent’s securities owned by the Stockholder as of the date
hereof. Except pursuant to this Agreement, no Person has any contractual or
other right or obligation to purchase or otherwise acquire any of the
Stockholder’s Subject Securities. For purposes of this Agreement “Beneficial
Ownership” shall be interpreted as defined in Rule 13d-3 under the Exchange Act;
provided that for purposes of determining Beneficial Ownership, a Person shall
be deemed to be the Beneficial Owner of any securities that may be acquired by
such Person pursuant to any Contract or upon the exercise of conversion rights,
exchange rights, warrants or options, or otherwise (irrespective of whether the
right to acquire such securities is exercisable immediately or only after the
passage of time, including the passage of time in excess of 60 days, the
satisfaction of any conditions, the occurrence of any event or any combination
of the foregoing).

2.3. Voting Power. The Stockholder has full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of the Subject Securities and, with respect to all of the Subject
Shares, full voting power. None of the Subject Securities are subject to any
proxy, voting trust or other agreement or arrangement with respect to the voting
of the Subject Securities, except as provided hereunder.

2.4. Reliance. The Stockholder has had the opportunity to review the Merger
Agreement and this Agreement with counsel of the Stockholder’s own choosing. The
Stockholder has had an opportunity to review with its own tax advisors the tax
consequences of the Merger and the Contemplated Transactions. The Stockholder
understands that it must rely solely on its advisors and not on any statements
or representations made by Parent, the Company or any of their respective agents
or representatives with respect to the tax consequences of the Merger and the
Contemplated Transactions. The Stockholder understands that such Stockholder
(and not Parent, the Company or the Surviving Corporation) shall be responsible
for such Stockholder’s tax liability that may arise as a result of the Merger or
the Contemplated Transactions. The Stockholder understands and acknowledges that
the Company, Parent and Merger Sub are entering into the Merger Agreement in
reliance upon the Stockholder’s execution, delivery and performance of this
Agreement.

2.5. Absence of Litigation. With respect to the Stockholder, as of the date
hereof, there is no action, suit, investigation or proceeding pending against,
or, to the knowledge of the Stockholder, threatened against, the Stockholder or
any of the Stockholder’s properties or assets (including the Subject Securities)
that could reasonably be expected to prevent, delay or impair the ability of the
Stockholder to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

2.6 Non-Contravention. The execution and delivery of this Agreement by the
Stockholder and the performance of the transactions contemplated by this
Agreement by the Stockholder does not and will not violate, conflict with, or
result in a breach of: (a) the organizational documents of such Stockholder,
(b) any applicable Law or any injunction, judgment, order, decree, ruling,
charge, or other restriction of any Governmental Authority to which the
Stockholder is subject, or (c) any Contract to which the Subject Securities are
subject, such that it could reasonably be expected to prevent, delay or impair
the ability of the Stockholder to perform the Stockholder’s obligations
hereunder or to consummate the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

2.7 No Finders’ Fees. No investment banker, broker, finder or other intermediary
is entitled to a fee or commission from Parent or the Company in respect of this
Agreement based on upon any arrangement or agreement made by or on behalf of the
Stockholder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Stockholder that:

3.1. Organization; Authorization. The Company is a corporation duly incorporated
under the Laws of the State of Delaware. The consummation of the transactions
contemplated hereby are within the Company’s corporate powers and have been duly
authorized by all necessary corporate actions on the part of the Company. The
Company has full power and authority to execute, deliver and perform this
Agreement.

3.2. Binding Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, subject to
the Enforceability Exceptions.

ARTICLE IV

MISCELLANEOUS

4.1. Notices. All notices, requests and other communications to either party
hereunder shall be in writing (including electronic mail) and shall be given,
(a) if to the Company, in accordance with the provisions of the Merger Agreement
and (b) if to the Stockholder, to the Stockholder’s address or electronic mail
address set forth on a signature page hereto, or to such other address or
electronic mail address as the Stockholder may hereafter specify in writing to
the Company.

4.2. Termination. This Agreement shall terminate automatically and become void
and of no further force or effect, without any notice or other action by any
Person, upon the earlier of (a) the termination of the Merger Agreement in
accordance with its terms and (b) the Effective Time. Upon termination of this
Agreement, neither party shall have any further obligations or liabilities under
this Agreement; provided, however, that (i) nothing set forth in this
Section 4.2 shall relieve either party from liability for any breach of this
Agreement prior to termination hereof and (ii) the provisions of this Article IV
shall survive any termination of this Agreement.

4.3. Confidentiality. Except to the extent required by applicable Law or
regulation, the Stockholder shall hold any non-public information regarding this
Agreement, the Merger Agreement and the Merger in strict confidence and shall
not divulge any such information to any third person until the Company has
publicly disclosed its entry into the Merger Agreement and this Agreement;
provided, however, that the Stockholder may disclose such information to its
Affiliates, partners, members, stockholders, parents, subsidiaries, attorneys,
accountants, consultants, trustees, beneficiaries and other representatives
(provided that such Persons are subject to confidentiality obligations at least
as restrictive as those contained herein). Neither the Stockholder nor any of
its Affiliates (other than Parent, whose actions shall be governed by the Merger
Agreement), shall issue or cause the publication of any press release or other
public announcement with respect to this Agreement, the Merger, the Merger
Agreement or the other transactions contemplated hereby or thereby without the
prior written consent of the Company and Parent, except as may be required by
applicable Law in which circumstance such announcing party shall make reasonable
efforts to consult with the Company and Parent to the extent practicable. Parent
is an intended third-party beneficiary of this Section 4.3.

4.4. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if such amendment or waiver is in writing and is signed, in the case of
an amendment, by each party to this Agreement, or in the case of a waiver, by
the party against whom the waiver is to be effective. No failure or delay by
either party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

5



--------------------------------------------------------------------------------

4.5. Binding Effect; Benefit; Assignment. The provisions of this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Except as set forth in Section 1.3
and Section 4.3, no provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any person
other than the parties hereto and their respective successors and assigns.
Neither party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of the other party hereto.

4.6. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. The Company and the Stockholder hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the Delaware
Court of Chancery, or if such court does not have proper jurisdiction, then the
federal court of the United States located in the State of Delaware, and
appellate courts therefrom (collectively, the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum. Each of the parties hereto agrees that service of process
may be made on such party by prepaid certified mail with a proof of mailing
receipt validated by the United States Postal Service constituting evidence of
valid service. Service made pursuant to the foregoing shall have the same legal
force and effect as if served upon such party personally within the State of
Delaware. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

4.7. Counterparts. The parties may execute this Agreement in one or more
counterparts, each of which will be deemed an original and all of which, when
taken together, will be deemed to constitute one and the same agreement. Any
signature page hereto delivered by facsimile machine or by e-mail (including in
portable document format (pdf) electronic signature, or otherwise) shall be
binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto and may be used
in lieu of the original signatures for all purposes. Each party that delivers
such a signature page agrees to later deliver an original counterpart to any
other party that requests it.

4.8. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior agreements and understandings, both oral and written, between the
parties with respect to its subject matter.

4.9. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Body to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to either party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

4.10. Specific Performance. The parties hereto agree that the Company would be
irreparably damaged if for any reason the Stockholder fails to perform any of
its obligations under this Agreement and that the Company may not have an
adequate remedy at law for money damages in such event. Accordingly, the Company
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any Delaware Court, in
addition to any other remedy to which they are entitled at law or in equity, in
each case without posting bond or other security, and without the necessity of
proving actual damages.

 

6



--------------------------------------------------------------------------------

4.11. Headings. The Section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

4.12. No Presumption. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.

4.13. Further Assurances. Each of the parties hereto will execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
use their respective reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary under applicable
Law to perform their respective obligations as expressly set forth under this
Agreement.

4.14. Interpretation. Unless the context otherwise requires, as used in this
Agreement: (a) “or” is not exclusive; (b) “including” and its variants mean
“including, without limitation” and its variants; (c) words defined in the
singular have the parallel meaning in the plural and vice versa; (d) words of
one gender shall be construed to apply to each gender; and (e) the terms
“Article,” “Section” and “Schedule” refer to the specified Article, Section or
Schedule of or to this Agreement.

4.15. Capacity as Stockholder. The Stockholder signs this Agreement solely in
the Stockholder’s capacity as a Parent Stockholder, and not in the Stockholder’s
capacity as a director, officer or employee of Parent or any of Parent’s
Subsidiaries or in the Stockholder’s capacity as a trustee or fiduciary of any
employee benefit plan or trust. Notwithstanding anything herein to the contrary,
nothing herein shall in any way restrict a director or officer of Parent in the
exercise of his or her fiduciary duties as a director or officer of Parent or in
his or her capacity as a trustee or fiduciary of any employee benefit plan or
trust, or prevent or be construed to create any obligation on the part of any
director or officer of Parent or any trustee or fiduciary of any employee
benefit plan or trust from taking any action in his or her capacity as such
director, officer, trustee or fiduciary.

4.16. Conversion or Exercise. Nothing contained in this Agreement shall require
the Stockholder (or shall entitle any proxy of the Stockholder) to (a) convert,
exercise or exchange any option, warrants or convertible securities in order to
obtain any underlying Subject Shares or (b) vote, or execute any consent with
respect to, any Subject Shares underlying such options, warrants or convertible
securities that have not yet been issued as of the applicable record date for
that vote or consent.

4.17. Representations and Warranties. The representations and warranties
contained in this Agreement and in any certificate or other writing delivered
pursuant hereto shall not survive the Closing or the termination of this
Agreement.

4.18. No Agreement Until Executed. Irrespective of negotiations among the
parties or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Merger
Agreement is executed by all parties thereto, and (b) this Agreement is executed
by all parties hereto.

(SIGNATURE PAGES FOLLOW)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

CHINOOK THERAPEUTICS U.S., INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

STOCKHOLDER

 

(Print Name of Stockholder)

 

(Signature)

 

(Name and Title of Signatory, if Signing on Behalf of an Entity) Address for
Notices:

 

 

Email:  

     



--------------------------------------------------------------------------------

Schedule A

 

Name of Stockholder

 

No. of Shares of Parent

Common Stock

 

No. of Parent RSUs

 

No. of Parent Options

[•]   [•]   [•]   [•]